There was no error in his Honor's refusal to quash the indictment. The motion to quash was based on the alternative form of that part of the indictment charging the defendant with knowledge of the falsity of the oath: "Knowing the said statement or statements to be false, or being ignorant whether or not said statement was true." The indictment in the respect complained of is in the exact words of the form prescribed for indictments for perjury by Laws 1889, ch. 83, and approved in the case ofS. v. Peters, 107 N.C. 876. The State offered as evidence a certificate of the register of deeds of Granville County which is as follows:
"I, Jas. A. Norwood, Register of Deeds for the County of Granville and State aforesaid, do certify that W. H. and J. I. Champion listed for taxation for the year 1891, as appears from the tax books (989) on file in my office, 414 acres of land valued at $2,300; and I further certify that J. I. Champion listed for taxation the following personal property for said year (1891): 1 horse, $75; 1 mule, $75; 5 cattle, $25; 4 hogs, $10; farming utensils, $50; household furniture, $100; total $335. Witness my hand and official seal, this 5 day of January, 1894. J. A. Norwood, Register of Deeds, etc."
This certificate was offered as some evidence to show that the defendant was not worth as much as he justified for, on 19 October, 1891. The defendant objected to its introduction because it did not purport to be a copy of the tax record certified as required by law to be received in evidence. We think the objection was well taken and that his Honor ought not to have overruled it. Section 1342 of The Code provides that "copies of all official bonds, writings, papers or documents recorded or filed as records in any court or public office shall be as competent evidence as the original when certified by the keeper of such records or writings under the seal of his office, when there is such seal, or under his hand, when there is no such seal, unless the court shall order the production of the original." A copy is a transcript of the original — a writing exactly like another writing. The certificates used in evidence did not purport to be a copy in this sense. If such statements as this certificate were allowed to be used as evidence in courts of law, as copies, there would be danger that the interpretations and conclusions of the officers in charge of records would often be used in evidence instead of the exact words and figures of the original entries. The record is the evidence and must speak for itself, and the certificate of the register's office is only evidence of the correctness of the record. There is error and there must be a
New Trial.
Cited: Wiggins v. Rogers, 175 N.C. 68. *Page 583 
(990)